DETAILED ACTION
1.	 Claims 53-76 (now renumbered 1-24 for issue) are allowed. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 53 as a whole, closest art of record failed to teach or suggest among other thing: 
“determine a persistence value for the object associated with the first ROI and the second ROI, by counting a number of image frames from the set of image frames over which the object persists based on the at least a correlation between the first ROI, and the second ROI, and additional ROIs identified in the remaining image frames; and determine a detection label for the object, by (1) determining that the object was an indication of a false positive identification of a lesion when the persistence value is below a threshold and (2) determining that the object was not an indication of a false positive identification of a lesion when the persistence value is above the threshold.”

5.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 62 as a whole, closest art of record failed to teach or suggest among other thing: 
“determine the persistence value by counting a number of image frames from the set of image frames over which the object persists based on correlations between the first ROI, the second ROI, and additional  ROIs identified in the remaining image frames, the processor configured to determine the label for the object by determining that the object was an indication of a false positive identification of a lesion when the persistence value is below a threshold and (2) determining that the was not an indication of a false positive identification of a lesion when the persistence value is above the threshold”

6.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 67 as a whole, closest art of record failed to teach or suggest among other thing: 
“determine, based on the tracking information, a degree of overlap between the first ROI in the first image frame and the second ROI in the second image frame; determine, based on the degree of overlap, a persistence value for at least one object from the set of objects, the one object being included in the first ROI and the second ROI and determine whether the object represents a false positive identification of a target the first ROI and the second ROI are correlated based on the persistence value degree of overlap.”

7.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 73 as a whole, closest art of record failed to teach or suggest among other thing: 
 “determine a compressibility of at least one of the first ROI or the second ROI with respect to surrounding tissue based on tracking the object from the first ROI in the first image frame to the second ROI in the second image frame; and determine a label for the object based further on the compressibility of at least one of the first ROI or the second ROI, the label being associated with at least one of an indication of compressibility or an indication of whether the object represents a false positive identification of the target.”

8.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

9.	Below  are  prior arts  that teach some limitations of the claims 1 and 6  but are lack the teaching of the limitations mentioned above: 
a.	“ANALYSIS OF DATA FROM MULTIPLE TIME-POINTS”, US-20110200227-A1published on Feb.16, 2011,, to Bogoni et al., disclosed: 

	An apparatus, comprising: a memory; and a processor operatively coupled to the memory (Fig. 1[0022], a computer system 101 comprises a processor or central processing unit (CPU) 104 coupled to one or more non-transitory computer-readable media 106 (e.g., computer storage or memory)), the processor configured to:
 identify a first region of interest (ROI) in a first image frame from a set of image frames (Fig.4 [0043], FIG. 4 illustrates an exemplary propagation of ROIs across multiple time-points to the current time-point. More particularly, ROI 402, which was identified in the baseline image 404.  The  first ROI corresponds to ROI 402), each image frame from the set of image frames depicting a tissue area (Fig.4 the sequence of image frames 402-406  shown in Fig.4  are thoracic CT images), the first ROI being associated with an object (as discussed above ROI 402 is a thoracic CT image of a person); 
identify a second ROI in a second image frame from the set of image frames (Fig.4 [0043], FIG. 4 illustrates an exemplary propagation of ROIs across multiple time-points to the current time-point. Specifically ROI 410, which was identified at an intermediary time-point t2 in prior image 406. The second  ROI corresponds to ROI 410), the second image frame being different from the first image frame(as shown in Fig.4 ROI 410 which is  identified at an intermediary time-point t2 in prior image 406 is different from the ROI 402, which is  identified in the baseline image 404), and the second ROI being associated with the object (As shown in Fig.4  ROI 402 is a thoracic CT image of a person)
 calculate at least a correlation between the first ROI identified in the first image frame and the second ROI identified in the second image frame from the set of image frames ([0039], the data analysis unit 107 computes, based on the prior findings, a longitudinal analysis  result  associated with a characteristic of the ROIs. Exemplary characteristics include volumetric properties (e.g., size, density, shape, etc.) or intensity-based properties. Identifying correlation result  corresponds to  identifying volumetric properties or intensity-based properties relations between the two RIO 402 and RI0 10 using longitudinal analysis); 
determine a persistence value for the object associated with the first ROI and the second ROI based on the at least a correlation between the first ROI and the second ROI ([0043], the longitudinal analysis result comprises a summary of the progression of the medical condition (or disease) associated with an ROI. The persistence of the findings across multiple time-points is  characterized. Determine the persistence value corresponds to determine the persistence of the medical condition based on volumetric data or intensity- associated to the ROIs); 

b.	“Method and System for Automatic Classification of Lesions in Breast MRIUS”  US20090093711 A1, published on April 9, 2009 to Hermosillo Valadez disclosed: 
identification of a target  based on the persistence value ([0057], After regions of suspicion have been identified, false positives removed (Step S17). Removal of false positives is performed by systematically reviewing each region of suspicion multiple times, each time for the purposes of removing a particular type of false positive. Each particular type of false positive removed using an approach specifically tailored to the characteristics of that form of false positive);
 the processor is configured to identify the first ROI and the second ROI by using a computer-aided detection (CAD) system trained to identify one or more visual features indicative of a ROI containing an object comparable to target lesion ([0057], [0058], [0066], After false positives have been removed (Step S17), the remaining regions of suspicion can be carried out using automatic classification performed by a computerized classification (CAD) system. The computerized classification system carried out using a learning algorithm base on provided training data).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The Examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free).
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699